Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “at least about” rendering the claim indefinite as it is not clear where the bounds of the numerical range that follow the limitation necessarily begin or end. For the purposes of examination it is interpreted that there is some percent weight that the liquid fragrance source makes up.
Claim 11 recites “a sectional area” rendering the claim indefinite as it is not clear if the claimed sectional area is the same as the one set forth in claim 1. Therefore the claim is indefinite. For the purpose of examination it is interpreted that there is some sectional area or areas.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (5,518,790).
Regarding claim 1, Huber (5,518,790) teaches a fragrance dispenser (Figs. 1 -3) comprising: a base (Fig. 1 container) comprising at least one receptacle (receptacle defined in space 14) with a major closed end (proximate layer 9 at the bottom) and a major open end (opposite and proximate layer 8); 5a porous diffuser layer (Layer 15) comprising at least one sectional area that occlusively overlies at least a portion of a major open end of a receptacle (Seen in figure 1); and, a fragrance source provided within at least a portion of the at least one receptacle and that comprises at least one volatilizable fragrance (aromatic substance 14), 10wherein the at least one sectional area of the porous diffuser layer is removable from remaining portions of the porous diffuser layer to uncover at least a portion of a receptacle that the at least one sectional area occlusively overlies (Shown in fig. 1 where layer 16 is removed; Column 4 lines 55-61).
Regarding claim 5, Huber further teaches the base is made of a thermoplastic organic polymeric resin (Lamina 11 is made of polypropylene, Column 5 lines 49-55) that is at least substantially impermeable to liquids and vapors and wherein each receptacle is provided by a thermoformed 
Regarding claim 6, Huber further teaches the fragrance source is a neat liquid fragrance (Column 4 lines 59-61 states that only aromatic substance 14 is present which reads on this claim limitation).
Regarding claim 8, Huber further teaches the liquid fragrance makes up a percentage of the fragrance source (Fig. 3 shows the receptacle).
Regarding claim 9, Huber teaches a base comprising a plurality of receptacles each with a major closed end and a major open end; a porous diffuser layer comprising sectional areas each of which occlusively overlies at least a portion of a major open end of a receptacle of the plurality of receptacles; and, a fragrance source provided within at least a portion of each receptacle and that comprises at least one volatilizable fragrance, wherein at least selected sectional areas of the porous diffuser layer are each individually removable from the porous diffuser layer to uncover at least a portion of a receptacle that the selected sectional area occlusively overlies (Fig. 2 shows this).
Regarding claim 10, Huber further teaches the base comprises at least six receptacles and wherein the porous diffuser layer comprises at least six sectional areas that respectively occlusively overlie at least a portion of a major open end of each of the six receptacles, which six sectional areas are each frangibly connected to remaining areas of the porous diffuser layer so that the six sectional areas are each individually removable from the porous diffuser layer (Fig. 2 shows this).
Regarding claim 11, Huber teaches the major open end of each receptacle exhibits an area and wherein a sectional area of the porous diffuser layer that is individually removable from the porous diffuser layer, is configured so that removal of the sectional area of the porous diffuser layer uncovers 
Regarding claim 12, Huber teaches the major open end of each receptacle exhibits an area and wherein a sectional area of the porous diffuser layer that is individually removable from the porous diffuser layer, is configured so that removal of the sectional area of the porous diffuser layer uncovers from about 40 % to about 60 % of the area of the major open end of the receptacle that the sectional area of the porous diffuser layer occlusively overlies (Fig. 2 shows the multiple receptacles separately deployable from one another; Column 6 line 64 –column 7 line 2) Furthermore, the percentage uncovered by the sectional area being removed can be manipulated by the use of the device, for example, by only removing the sectional area half way.
Regarding claim 13, Huber teaches wherein the individually removable sectional areas of the porous diffuser layer are frangibly connected to remaining areas of the porous diffuser layer by frangible connections that are provided by die cuts that extend through the entire thickness of the porous diffuser layer except at periodic bridging locations where the die cuts are interrupted to provide frangible bridges between the individually removable sectional areas of the porous diffuser layer and the remaining areas of the porous diffuser layer (Column 7 lines 1-2 state the entire device can be removably attached via perforations through the layers). Regarding the limitation that the frangible connections are die cuts: an apparatus is what a device is not how it is made and all of the structural requirements are met and thus the claimed limitations are met.
Regarding Claim 14, Huber teaches at least some of the periodic bridging locations are between adjacent edges of individually removable sectional areas of the porous diffuser layer (perforations are 
Regarding claim 15, Huber teaches a removable cover sheet that overlies, and is removably adhesively bonded to, the porous diffuser layer; and, that comprises at least selected 20portions that are peelably detachable from the porous diffuser layer to expose the porous diffuser layer to initiate dispensing of the fragrance (Fig. 1 outer film 16).
Regarding claim 16, Huber teaches at least one indicia printed on a major surface of the base, of the porous diffuser layer, or of the removable cover sheet (Fig. 2 shows this).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (5,518,790) in view of Jean-Mary (US 2017/0008261).
Regarding claim 3, Huber further teaches a secondary diffuser layer that: does not comprise any removable sectional areas; and is sandwiched between the porous diffuser layer and the base, wherein the porous diffuser layer and the secondary diffuser layer are configured so that upon removal of a sectional area of the porous diffuser layer, a portion of the secondary diffuser 25layer that overlies a receptacle of the base is exposed (layer 8 best seen in figure 1). Huber appears to be silent with regards to the secondary layer being at least 50% more permeable to fragrance than the porous layer.
Jean-Mary (US 2017/0008261) teaches a fragrancing diffusing product wherein the secondary diffusion layer is more permeable to an odor control component than the first diffuser layer in order to better direct the odor control component (Paragraph [0088]), thus establishing the permeability of the secondary layer as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Huber such that the secondary diffuser layer is at least 50% more permeable to the fragrance than the porous diffuser layer as taught by Jean-Mary to arrive at the claimed invention. One would have been motivated to do so in order to better direct the fragrance and to optimize a result-effective variable. See MPEP 2144.05(II) for more details.
Regarding claim 4, Huber further teaches the secondary diffuser layer is chosen from the group consisting of a nonwoven organic polymeric web (8 is polyethylene)

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (5,518,790) in view of Gruenbacher (US 2010/0314461).
Regarding claim 7, Huber appears to be silent with regards to a solid matrix.
Gruenbacher (US 2010/0314461) teaches a fragrance dispenser that uses a solid wafer to distribute the fragrance (Paragraph [0085]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Huber such that the fragrance is a solid wafer as taught by Gruenbacher to arrive at the claimed invention. One would have been motivated to do so in order to successfully distribute and aromatize the fluid. The combination of familiar prior art elements according to known methods to arrive at nothing more than predictable results is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Huber teaches an organic polymeric web (polyethylene or polypropylene, see reference numbers in column 7) but appears to be silent with regards to the air permeability.
Uesugi (US 2020/0297886) teaches a deodorizing filter medium with an air permeability of 10-500 cm/s, overlapping with the claimed range. However, the effective filing date of Uesugi is 11/16/2017, which fails to qualify it as prior art.
Yamamoto (2007/0183940) teaches a diffuser wherein it is set forth that good air permeability is crucial (Paragraph [0618]). However, Yamamoto teaches a device wherein a blower blows through the diffusing medium in order to aromatize the fragrance into the air, whereas the prior art and the claimed 
Therefore, the prior art, alone or in combination, fails to teach or fairly suggest each and every limitation of the claimed invention. Claim 2 is therefore indicated as allowable.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759